Citation Nr: 1041501	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses incurred from September 11, 2006, through 
September 20, 2006, at Fawcett Memorial Hospital in Port 
Charlotte, Florida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and October 2006 determinations by 
the VA Medical Center (VAMC) located in Bay Pines, Florida.  
These decision granted entitlement to payment of unauthorized 
medical expenses incurred from September 4, 2006, through 
September 10, 2006, during his hospitalization at Fawcett 
Memorial Hospital and denied reimbursement for, or payment of, 
unauthorized medical expenses incurred during the remainder of 
his hospitalization from September 11, 2006, through September 
20, 2006.  

In his February 2007 substantive appeal, the Veteran requested to 
be scheduled for a hearing at a local VA office before a Member 
of the Board.  His hearing was scheduled for October 2007, and he 
was sent a notice letter in September 2007.  The notice letter 
was returned as undeliverable and the appellant did not report 
for the hearing.  The Board notes that the Veteran has 
subsequently provided a current address, and it is uncertain 
whether he still wishes to testify at a hearing.  Given the fully 
favorable disposition of his claim below, however, the Board 
finds it unnecessary to remand this claim to accommodate any 
potentially outstanding hearing request.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care at Fawcett 
Memorial Hospital from September 11, 2006, through September 20, 
2006.

2.  Medical care received during this period was rendered for a 
condition of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.

3.  The private medical care provided from September 11 through 
September 20, was emergent, and a VA facility was not feasibly 
available for care.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses for treatment at Fawcett Memorial Hospital from 
September 11, 2006, through September 20, 2006, have been met.  
38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In light of the favorable 
decision herein, the Board finds that any deficiencies with 
respect to satisfying the notice or assistance requirements of 
the VCAA are moot.

II.  Medical Reimbursement

The Veteran was hospitalized at Fawcett Memorial Hospital from 
September 4, 2006, through September 20, 2006, after having been 
taken to the emergency room for intracranial bleeding.  In 
October 2006, the Bay Pines VAMC approved reimbursement of the 
unauthorized medical expenses that were incurred from September 4 
through September 10, the date on which the Veteran's condition 
was determined to have stabilized.  The VAMC denied reimbursement 
of unauthorized medical expenses incurred from September 11 
through September 20.  

Generally, the admission of a veteran to a non-VA hospital at VA 
expense must be authorized in advance.  See 38 C.F.R. § 17.54 
(2010).

A veteran may obtain reimbursement for such unauthorized expenses 
under either 38 U.S.C.A. § 1725 or 38 U.S.C.A. § 1728.  
Reimbursement pursuant to 38 U.S.C.A. § 1728 requires, among 
other things, either that the treatment have been related to a 
service- connected disability or that the veteran be a 
participant in a rehabilitation program under 38 U.S.C.A. Ch. 31.  
See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The evidence does 
not show, and the Veteran does not contend, that either of these 
conditions applies.  The Board, therefore, will consider the 
Veteran's claim pursuant to 38 U.S.C.A. § 1725 only. 

The criteria set forth in 38 U.S.C.A. § 1725 provide general 
authority for reimbursement for the reasonable value of emergency 
treatment furnished in a non-VA facility for those veterans who 
are active VA health-care participants (enrolled in the annual 
patient enrollment system and recipients of VA hospital, nursing 
home, or domiciliary care under such system within the last 24-
month period) and who are personally liable for such treatment 
and not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  
Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177.  The provisions 
of the Act became effective as of May 29, 2000.

'Emergency treatment' under the statute is defined as medical 
care or services furnished when VA or other Federal facilities 
are not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are rendered 
in a medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only until 
such time as the veteran can be transferred safely to a VA or 
other Federal facility (the medical emergency lasts only until 
the veteran becomes stabilized).  38 U.S.C.A. § 1725(f)(1); 38 
C.F.R. § 17.1002.

An example of when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand would 
not be reasonable is when a veteran is brought to a hospital in 
an ambulance and the ambulance personnel determines that the 
nearest available appropriate level of care is at a non-VA 
medical center.  See 38 C.F.R. § 17.1002(c).

In order to obtain reimbursement for non-VA emergency services 
furnished to a veteran for non-service-connected conditions, all 
of the criteria in § 1725 and its implementing regulations, 
C.F.R. §§ 17.100-17.1008, must be satisfied:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2010).

Where there is an approximate balance of positive and negative 
evidence in regard to a material issue, VA must give the benefit 
of the doubt to the veteran.  38 U.S.C.A. § 5107(b).

As noted above, the Bay Pines VAMC had approved reimbursement of 
the Veteran's unauthorized medical expenses from September 4 
through September 10, 2006.  The January 2007 statement of the 
case reflects that the Veteran's condition was determined to have 
stabilized on September 10.  Reimbursement of unauthorized 
medical expenses incurred from September 11 through September 20 
was denied because the Veteran's condition no longer satisfied 
"the prerequisites of the criteria of 38 C.F.R. § 17.1002(d) 
since at the point of stabilization the veteran could have been 
transferred (the medical emergency lasts only until the time the 
veteran becomes stabilized)."

The Board finds, however, that the Veteran does satisfy 38 C.F.R. 
§ 17.1002(d) during the entire period of hospitalization.  First, 
the Board acknowledges that the Veteran's private medical records 
do reflect that his condition had stabilized on September 10.  
The Board notes, however, that the medical records from September 
11 through September 20 reflect the Veteran was still being 
treated for a continued medical emergency and that he could not 
have been safely transferred to a VA or other federal facility 
during this period.

The Board finds that the Veteran's private medical records 
reflect the continuing emergent nature of his medical care on and 
after September 11.  As noted in a September 15 medical record, 
for example, the veteran "had a stroke and is on a ventilator 
and is on a tube feed.  He is really not very responsive.  He 
cannot swallow.  I have been asked to put a feeding tube in for 
enteral nutrition."  A September 16 record of the 
esophagogastroduodenoscopy with gastrostomy tube placement notes 
that sedation time was kept as minimal as possible "because the 
patient's health status was fairly critical."

The Board further finds that the Veteran's private medical 
records include case management/social service notes reflecting 
that he could not have safely transferred to a VA or other 
federal facility because no such facility would accept him prior 
to September 20.  

Entries from September 11 note that the Veteran is a VA patient 
who will need to transfer to a VA facility at Bay Pines or Tampa 
for further care and that several unsuccessful attempts were made 
to speak with appropriate VA employees.  It was noted that the 
Veteran's significant other had been working on getting the 
Veteran covered by Medicare and Medicaid.  It was noted that the 
Veteran's significant other was told "to go to business office 
to make arrangements for payments of the bill that will be 
accumulating now as VA is no longer paying for his stay here."  

Entries from September 12 reflect that the Bay Pines VA employee 
needed the Veteran's latest clinicals faxed to her.  She also 
needed the admitting diagnosis and to know whether neurosurgery 
was still following the Veteran.  She stated that Bay Pines does 
not have a neurosurgeon on staff but Tampa does.  It was later 
noted that the Veteran has a diagnosis of cerebral hemorrhage and 
bronchitis and that the Veteran would have to go to the Tampa 
facility because Tampa has a neurosurgeon.  More calls were made 
to Bay Pines trying to coordinate the Veteran's transfer to 
Tampa.

Entries from September 13 reflect that the Veteran's records were 
transferred to Tampa and that the Tampa employee had to speak 
with the surgeon who would be following the Veteran.  A record 
from later that day states that the Tampa surgeon denied 
acceptance of the Veteran and referred the Fawcett employee back 
to the Bay Pines VAMC.  The Fawcett employee contacted Bay Pines 
and was told they would review the Veteran's case.

Entries from September 14 reflect the Fawcett employee contacted 
Harmony Healthcare and Rehab Center to discuss any available 
options.  Another entry from that date reflects that the Bay 
Pines doctor "denied admission for [the Veteran] as they feel he 
will be long term vent.."  The Fawcett employee was going to 
follow up on a Harmony Healthcare admission.

The next entry of record is from September 18, reflecting that VA 
was still refusing to take the Veteran.  

Entries from September 19 reflect the Veteran self-extubaed.  The 
Fawcett employee "called VA Bay Pines to let Fran know that we 
now need to work on transferring [the Veteran] to their 
facility."  A later entry from that date reflects the Bay Pines 
employee notified the Fawcett employee that they would take the 
Veteran the next day depending on bed availability.  

Based on the above, the Board finds that the record demonstrates 
that Fawcett Memorial Hospital attempted numerous times to 
arrange for the Veteran's transfer to a VA medical center.  The 
record documents the Fawcett employee's diligence in sending VA 
the proper medical records and in following up with both the Bay 
Pines and the Tampa facilities to make sure the transfer process 
was progressing.  The Board also observes that Fawcett Memorial 
Hospital was motivated to transfer the Veteran to a VA hospital 
because the Veteran had incurred massive medical bills and had no 
health insurance.  Furthermore, the Veteran's financial 
considerations made his significant other eager to have him 
transferred to a VA facility. 

The Board finds the Fawcett employee's notes to be highly 
probative evidence in favor of the Veteran's claim and further 
notes that the assertions made in these records have not been 
disputed by the Bay Pines or Tampa VAMC.  Specifically, neither 
facility has disputed that it would not accept the Veteran's 
transfer prior to September 20.  The Board thus finds that the 
Veteran satisfied 38 C.F.R. § 17.1002(d) in that the Veteran, 
while stable, was still in need of urgent medical treatment that 
could not be provided by either the Bay Pines or the Tampa VAMCs.  
Thus, because the Bay Pines facility did not have a neurologist 
to treat the Veteran and because he was refused admission by the 
Tampa surgeon and was later refused admission to Bay Pines 
because he was believed to require a ventilator long term, the 
Board finds that the Veteran could not have been safely 
transferred to a VA medical facility for treatment.  In this 
regard, the Board is of the opinion that a "safe transfer" from 
one medical facility to another under 38 C.F.R. § 17.1002(d) must 
be more than the Veteran's ability to be physically moved from 
one facility to another.  The intent of 38 C.F.R. § 17.1002(d) in 
requiring a safe transfer inherently includes the capability of 
the medical facility receiving the patient to treat the patient 
in the manner required including having a bed available for that 
patient.

Accordingly, resolving reasonable doubt in favor of the Veteran, 
the Board finds that reimbursement for medical treatment received 
from September 11, 2006, through September 20, 2006, is granted, 
under the provisions of 38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses incurred from September 11, 2006, through 
September 20, 2006, at Fawcett Memorial Hospital in Port 
Charlotte, Florida, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


